DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 11/28/22 has been entered.
 
Summary of Amendments
Claims 1 and 5 have been amended.
Claims 2-4 and 6-11 have been cancelled.
Claims 12-29 have been added.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the subject matter recited in claims 1, 5 and 12-29 must be shown or those features canceled from claims 1, 5 and 12-29. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 5 and 12-29 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. Claims 1, 5 and 12-29 each contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor, at the time the application was filed, had possession of the claimed invention.   
Claims 1, 5 and 12-29 recites the following new matter which was not described in the applicant’s originally filed Specification:
A system for capturing body measurements comprising: 
a handheld device having a sensor module for locating the handheld device in space; and
a user interface for utilizing Augmented Reality (AR) to capture a user's body measurements, the user interface configured for instructing the user in locating the handheld device relative to the user’s body or an environment,
wherein the handheld device is configured to identify a measurement of the user to be captured, and wherein upon identification of the measurement to be captured, the system indicates a plurality of locations relative to the user’s body to be recorded, and wherein the handheld device is physically moved to each of the plurality of locations, and wherein the sensor module records a location in space associated with each of the plurality of locations,
wherein the system determines a value for the measurement of the user based on relative locations of the recorded locations in space.
5. The system of claim 1, wherein the measurement of the user to be captured is a body circumference, and wherein the plurality of locations is four locations, and wherein the interface instructs the user in physically moving the handheld device from a first side point to a second side point, followed by a movement from a front point to back point. 
12. The system of claim 5 wherein the four locations correspond to locations about the user's neck or waist.  
13. The system of claim 5 wherein the measurement of the user is one of a plurality of measurements of the user to be captured, and wherein, upon recording the four locations, the handheld device identifies a secondary measurement of the user to be captured and indicates a secondary plurality of locations relative to the user's body to be identified.  
14. The system of claim 13 wherein the four locations correspond to locations about the user's neck and the secondary measurement of the user is a length of an arm.  
15. The system of claim 1 wherein the handheld device is a smartphone and wherein the sensor module for locating the device in space comprises a camera.  
16. The system of claim 15, wherein the user interface instructs the user in taking at least one image of the environment in which the user is operating the system.  
17. The system of claim 16, wherein the system utilizes the at least one image of the environment in combination with information received from the camera for locating the device in space and wherein the value for the measurement of the user is not based on a three-dimensional model.  
18. The system of claim 16, wherein the at least one image of the environment comprises a plurality of distinct perspective views of the environment.  
19. The system of claim 1, wherein the measurement of the user is one of a plurality of measurements of the user to be captured, and wherein upon recording a plurality of locations associated with each of a plurality of measurements, the handheld device outputs a set of measurements for use in garment creation or fitting.  
20. The system of claim 1, wherein the value for the measurement of the user is at least partially based on a known height and weight of the user.  
21. A method for capturing body measurements, the method comprising: providing, at a handheld device, a user interface for capturing body measurements of a user; displaying an image of a human at the user interface, the image indicating at least one body measurement to be captured; indicating, in the context of the image of the human, a first target location for the handheld device; instructing the user to locate the handheld device at the first target location; recording a location in space associated with the first target location; instructing the user to locate the handheld device at a second target location for the handheld device; recording a location in space associated with the second target location; determining a value for the at least one body measurement to be captured based at least partially on relative locations of the first and second target locations.  
22. The method of claim 21, further comprising instructing the user to locate the handheld device at a third target location for the handheld device, recording a location in space associated with the third target location, instructing the user to locate the handheld device a fourth target location for the handheld device, and recording a location in space associated with the fourth target location, wherein the value for the at least one body measurement to be captured is based at least partially on relative locations of the first, second, third, and fourth target locations.  
23. The method of claim 22, wherein the at least one body measurement to be captured corresponds to a body circumference, and wherein the first target location is a first side of the circumference, the second target location is a second side of the circumference, the third target location is a front of the circumference, and the fourth target location is a back of the circumference.  
24. The method of claim 23, wherein the at least one body measurement is a circumference of the user's neck or waist.  
25. The method of claim 24, wherein the at least one body measurement is a first of a plurality of body measurements to be captured, and wherein upon determining the value for the at least one body measurement, the method instructs the user to locate the handheld device at additional target locations corresponding to a second measurement of the plurality of body measurements to be captured.  
26. The method of claim 25, wherein the first body measurement is a circumference of the user's neck, and the second body measurement is a length of the user's arm.  
27. The method of claim 26, wherein the handheld device comprises a camera, and wherein the method further comprises instructing the user to take at least one image of an environment in which the user is located by way of the camera.  
28. The method of claim 27, wherein the recording of the location in space associated with each target location is by way of the camera and is at least partially based on the at least one image of an environment.  
29. The method of claim 21, wherein the at least one body measurement to be captured is one of a plurality of measurements of the user to be captured, and wherein upon recording a plurality of locations associated with each of a plurality of measurements, the handheld device outputs a set of measurements for use in garment creation or fitting.
Appropriate correction is required to remove the new matter from claims 1, 5 and 12-29 in response to this office action.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 20-22 and 28 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 20-22 and 28 each recite the phrase “at least partially” but fail to clearly define the scope of “at least partially” within each of those claims.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5 and 12-29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sareen et al.(hereinafter “Sareen”, US 2016/0247017) in view of .
Regarding claims 1 and 21, Sareen discloses a system for capturing body measurement (Fig. 2: 20) comprising: 
a handheld device having a sensor module for locating the handheld device in space (0352 lines 6-14); and
a user interface for utilizing Augmented Reality (AR) (0298 lines 1-6) to capture a user's body measurements, the user interface configured for instructing the user in locating the handheld device relative to the user’s body or an environment (0240 lines 1-8 and 0352 lines 6-14),
wherein the handheld device is configured to identify a measurement of the user to be captured, and wherein upon identification of the measurement to be captured, the system indicates a plurality of locations relative to the user’s body to be recorded (Fig. 81), and wherein the handheld device (0352 lines 6-14) is physically moved to each of the plurality of locations, and wherein the sensor module records a location in space associated with each of the plurality of locations (0378 lines 1-7),
wherein the system determines a value for the measurement of the user based on relative locations of the recorded locations in space (0379 lines 1-8). 
Regarding claim 5, Sareen discloses wherein the measurement of the user to be captured is a body circumference, and wherein the plurality of locations is four locations, and wherein the interface instructs the user in physically moving the handheld device from a first side point to a second side point, followed by a movement from a front point to back point (0173 lines 1-10 and 0352 lines 6-14). 
Regarding claims 12 and 24, Sareen discloses wherein the four locations correspond to locations about the user's neck or waist (Fig. 81).  
Regarding claims 13 and 25, Sareen discloses wherein the measurement of the user is one of a plurality of measurements of the user to be captured (0240 lines 1-8), and wherein, upon recording the four locations, the handheld device identifies a secondary measurement of the user to be captured and indicates a secondary plurality of locations relative to the user's body to be identified (Figs. 70-71).  
Regarding claims 14 and 26, Sareen discloses wherein the four locations correspond to locations about the user's neck and the secondary measurement of the user is a length of an arm (Fig. 70).  
Regarding claims 15 and 27, Sareen discloses wherein the handheld device is a smartphone and wherein the sensor module for locating the device in space comprises a camera (0352 lines 6-14).  
Regarding claim 16, Sareen discloses wherein the user interface instructs the user in taking at least one image of the environment in which the user is operating the system (Fig. 9).  
Regarding claim 17, Sareen discloses wherein the system utilizes the at least one image of the environment in combination with information received from the camera for locating the device in space and wherein the value for the measurement of the user is not based on a three-dimensional model (Figs. 70-71).  
Regarding claim 18, Sareen discloses wherein the at least one image of the environment comprises a plurality of distinct perspective views of the environment (Fig. 13).  
Regarding claims 19 and 29, Sareen discloses wherein the measurement of the user is one of a plurality of measurements of the user to be captured, and wherein upon recording a plurality of locations associated with each of a plurality of measurements, the handheld device outputs a set of measurements for use in garment creation or fitting (Figs. 7 and 21).  
Regarding claim 20, Sareen discloses wherein the value for the measurement of the user is at least partially based on a known height and weight of the user (Fig. 71).  
Regarding claim 22, Sareen discloses instructing the user to locate the handheld device at a third target location for the handheld device, recording a location in space associated with the third target location (Fig. 13), instructing the user to locate the handheld device a fourth target location for the handheld device, and recording a location in space associated with the fourth target location, wherein the value for the at least one body measurement to be captured is based at least partially on relative locations of the first, second, third, and fourth target locations (0352 lines 6-14 and 0379 lines 1-8).  
Regarding claim 23, Sareen discloses wherein the at least one body measurement to be captured corresponds to a body circumference, and wherein the first target location is a first side of the circumference, the second target location is a second side of the circumference, the third target location is a front of the circumference, and the fourth target location is a back of the circumference (Fig. 83).  
Regarding claim 28, Sareen discloses wherein the recording of the location in space associated with each target location is by way of the camera and is at least partially based on the at least one image of an environment (Fig. 13).  

Response to Arguments
Applicant’s arguments with respect to claims 1, 5 and 12-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Said Broome whose telephone number is (571)272-2931. The examiner can normally be reached Monday - Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Said Broome/Primary Examiner, Art Unit 3649